 Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 1 of 33   PageID 734



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION
________________________________________________________________

ANDRIA RAINEY,                   )
                                 )
     Plaintiff,                  )
                                 )
v.                               )      No. 20-1077-TMP
                                 )
COMMISSIONER OF SOCIAL           )
SECURITY,                        )
                                 )
     Defendant.                  )
                                 )
 ________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
________________________________________________________________

     On April 6, 2020, Andria Rainey filed a Complaint seeking

judicial review of a social security decision. 1 (ECF No. 1.) Rainey

seeks to appeal from a final decision of the Commissioner of Social

Security (“Commissioner”) determining that she did not qualify for

benefits under Title II and Title XVI of the Social Security Act

(“the Act”), 42 U.S.C. §§ 401-34. For the reasons below, the

decision of the Commissioner is AFFIRMED.

                              I.   BACKGROUND

     On November 17, 2016, Rainey applied for Social Security

Disability Insurance (“SSDI”) benefits under Title II of the Act


1After the parties consented to the jurisdiction of a United States
magistrate judge on November 16, 2020, this case was referred to
the undersigned to conduct all proceedings and order the entry of
a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R.
Civ. P. 73. (ECF No. 17.)
 Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 2 of 33   PageID 735



and for Supplemental Security Income (“SSI”) payments under Title

XVI of the Act. (R. 10, 177-84, 185-92.) The applications, which

alleged an onset date of May 10, 2016, were denied initially and

on reconsideration. (R. 64-65, 92-93.) Rainey then requested a

hearing, which was held before an Administrative Law Judge (“ALJ”)

on November 6, 2018. (R. 10, 576-620.)

       After considering the record and the testimony given at the

hearing, the ALJ used the five-step analysis to conclude that

Rainey was not disabled from May 10, 2016 through the date of his

decision, January 28, 2019. 2 (R. 10-22.) At the first step, the

ALJ found that Rainey had not “engaged in substantial gainful

activity since May 10, 2016, the alleged onset date.” (R. 12.) At

the second step, the ALJ concluded that Rainey suffers from the

following severe impairments: mild degenerative disc disease of

lumbar spine, depressive disorder, and anxiety disorder. (R. 12.)

The ALJ also acknowledged that Rainey has been diagnosed with

obesity but found that “her obesity does not have a further

limiting effect upon her ability to perform basic work activities,


2The ALJ noted that regarding Rainey’s claim for a period of
disability and disability insurance benefits, Rainey’s earnings
records showed that she had acquired sufficient quarters of
coverage to remain insured through December 31, 2020. (R. 10.)
Accordingly, Rainey was required to establish disability on or
before that date in order to be entitled to a period of disability
and disability insurance benefits. (R. 10.)

                                    -2-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 3 of 33          PageID 736



and is therefore not severe.” (R. 13.) The ALJ also commented that

Rainey testified to being diagnosed with migraine headaches but

did not allege any associated limitations. (R. 13.) The ALJ found

her history of migraines to be nonsevere. (R. 13.)

       At the third step, the ALJ concluded that Rainey’s impairments

do not meet or medically equal, either alone or in the aggregate,

the severity of one of the impairments listed in 20 C.F.R. Part

404,    Subpart    P,    Appendix     1.    (R.   13   (citing   20    C.F.R.    §§

404.1520(d),      404.1525,       404.1526,       416.920(d),     416.925        and

416.926).) Accordingly, the ALJ had to then determine whether

Rainey      retained    the   residual      functional   capacity      (“RFC”)   to

perform past relevant work or could adjust to other work. The ALJ

found that:

       [Rainey] has the residual functional capacity to perform
       light work as defined in 20 CFR 404.1567(b) and
       416.967(b) except she can lift, carry, push and pull 20
       pounds occasionally, 10 pounds frequently, sit for 6
       hours, stand and/or walk for 6 hours, and alternate
       sitting and standing or walking at 30-minute intervals,
       in an eight-hour workday. She should avoid climbing
       ladders and scaffolds. She can perform simple routine
       and moderately complex tasks but should not be expected
       to perform executive functions or critical analysis of
       data. (In essence, she can do unskilled and semi-skilled
       work). In addition to normal breaks, [Rainey] might be
       off task up to five percent of an eight-hour workday.

(R. 14-15.)

       In    reaching    this   RFC    determination,      the   ALJ    discussed



                                           -3-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 4 of 33   PageID 737



Rainey’s testimony and the medical evidence in the record. The ALJ

first   described   Rainey’s    complaints   of   “low   back    pain   with

radiculopathy down the left leg which began in 2008 or 2009, while

working as a CNA.” (R. 15.) The ALJ described the pain as being

“exacerbated   by   activity”     and    stated   that   Rainey     “treats

conservatively with hot baths and Bio-Freeze three to four times

a day.” (R. 15.) The ALJ also acknowledged Rainey’s complaints

that her left knee “gives out” and “locks up,” requiring her to

lay down. (R. 15.) Additionally, the ALJ noted Rainey’s complaints

of neck pain beginning about a month prior to the administrative

hearing. (R. 15.) The ALJ commented that the neck pain “radiates

down [Rainey’s] left arm, making her hand feel numb, and she has

problems gripping and lifting things.” (R. 15.) The ALJ then

discussed Rainey’s testimony that “she has suffered from anxiety

since 2013” and that “[s]he cries and isolates in her room two

days a week.” (R. 15.) Rainey indicated that without medication,

she feels nervous all the time. (R. 15.) The ALJ commented that

Rainey also “report[ed] that she gets edema in her hands and feet

when she uses them for long periods of time.” (R. 15.) Rainey

reported experiencing no side effects to her pain medications and

muscle relaxers. (R. 15.)

     The ALJ next discussed Rainey’s testimony regarding her daily



                                   -4-
 Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 5 of 33   PageID 738



activities, such as cooking, doing laundry, and grocery shopping.

(R. 16.) The ALJ then stated that “[Rainey] indicates she can stand

for 10 to 15 minutes at a time, walk for 10 to 15 minutes at a

time, and sit for 10 to 15 minutes at a time, for a total of one

to two hours of standing or walking, and one to one and a half-

hour of sitting.” (R. 16.) The ALJ noted that Rainey additionally

stated that “[t]he rest of the time she takes breaks or lays down”

and that “[s]he alternates sitting and standing.” (R. 16.) Upon

review of the evidence, the ALJ found that “[Rainey’s] medically

determinable impairments could reasonably be expected to cause the

alleged   symptoms,”     but   determined   that   “[Rainey’s]    statements

concerning the intensity, persistence and limiting effects of

these   symptoms   are   not    entirely    consistent   with   the   medical

evidence and other evidence in the record.” (R. 16.)

     The ALJ then moved on to a discussion of the medical evidence

in the record, beginning with the consultative examinations by

Donita Keown, M.D., and Dennis Wilson, Ph.D., conducted in February

2017. (R. 16.) The ALJ first described Dr. Keown’s consultative

examination on February 7, 2017, stating as follows:

     [Rainey] was first sent to a consultative physical exam,
     where she reported back pain from CNA work, and she
     reported imaging showed a bulging or herniated disc, but
     “[i]nterestingly, the origin of pain is specified by the
     claimant to be upper left flank about the posterior
     axillary line.” [Rainey] also indicated pain was not


                                     -5-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 6 of 33   PageID 739



     improved with pain management, water therapy or physical
     therapy, and she did not bring any medications to the
     exam (Exh. 1F, p. 1). Her physical exam was unremarkable,
     revealing negative straight leg raises, 5/5 strength in
     both hands, arms, and lower extremities, no sensory
     impairment, full range of motion throughout, and an
     unremarkable gait with no assistive device used. [Dr.
     Keown’s] impression was left flank pain. Based on exam
     findings, Dr. Keown opined that [Rainey] could sit,
     stand, walk, lift, or carry without specific restriction
     or limitation (Exh. lF, p. 2-3).

(R. 16, 281-83.) The ALJ then discussed Dr. Wilson’s consultative

examination on February 8, 2017, stating as follows:

     At the consultative psychological evaluation the next
     day, [Rainey] indicated that she was currently not able
     to work because of “my back.” “I can’t stand for long
     periods of time” (Exh. 2F, p. 2). She indicated that “my
     back started messing up” when she worked as a CNA in
     2009 or 2010, but here she reported she had treated with
     water therapy and physical therapy, and was unable to
     afford pain management. She reported currently having
     pain in her back and left leg (Exh. 2F, p. 3). As
     observed by the psychologist, she “ambulates normally
     and without apparent difficulty” (Exh. 2F, p. 4).
     [Rainey] described limited mental health treatment with
     “Ms. Maggie” whom she saw for a few months after her
     mother passed away in 2013, and then again when her son
     was born premature in December 2015, which “kicked in my
     anxiety and depression again so...” (Exh. 2F, p. 3).
     [Dr. Wilson] noted that she seemed to be “functioning in
     the average to low average range of overall intellectual
     ability,” she seemed able to attend and concentrate
     reasonably well, and her immediate, recent, and remote
     memory was intact. She had no difficulty naming and
     remembering three objects in the office after five
     minutes and did serial 7s correctly and without counting
     on her fingers (Exh. 2F, p. 4). Dr. Wilson also observed
     that [Rainey’s] verbal skills, communication skills, and
     social skills were good and her activity level was within
     normal limits. There was no indication of suicidal or
     homicidal ideation, plan, or intent, but [Rainey] was


                                   -6-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 7 of 33   PageID 740



     tearful at times and reported guilt feelings, crying
     episodes, and difficulty with concentration and memory.
     She described her daily activities as “sitting at home
     with my 1-year-old son, cooking and cleaning.” She noted
     that on a “good day,” she does not have any bouts of
     crying, and on a “bad day,” she cries all day, though
     she could not say why. Her mood was dysthymic and she
     also seemed anxious and tense (Exh. 2F, pp. 5-6). Based
     on his interview, observations, and mental status exam,
     Dr. Wilson opined that the claimant has “chronic
     depression and anxiety apparently exacerbated by recent
     childbirth   and   reported  ongoing   physical   health
     problems.” He diagnosed major depressive disorder,
     recurrent, moderate, and generalized anxiety disorder,
     and assessed no more than mild to moderate functional
     limitations (Exh. 2F, p. 6).

(R. 16-17, 285-90.)

     The ALJ noted that the records from the consultative exams of

Dr. Keown and Dr. Wilson were the only medical records available

when the state agency consultants reviewed the record in early

2017. (R. 16.) Regarding the assessments of the state agency

consultants, the ALJ stated as follows:

     Based on the limited medical evidence of record, state
     agency medical and psychological consultants providing
     review in March and May 2017, assessed [Rainey] to have
     no severe physical impairment, and mental impairments of
     depression and anxiety causing no more than moderate
     limitations in one or more domains (Exh. lA, 2A, 5A,
     6A). Notably, the initial psychological assessment noted
     no limitations with understanding and memory, but
     moderate limitations in the other areas (see, e.g., Exh.
     2A, pp. 8-10), and on reconsideration, there were no
     limitations   in    any   area   except   concentration,
     persistence or pace (see, e.g., Exh. 6A, pp. 9-10).

(R. 17, 40-63, 66-91.) The ALJ additionally noted that “[t]he



                                   -7-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 8 of 33   PageID 741



psychological   assessment    on   reconsideration    appears    much   more

consistent with the record as a whole, including medical records

submitted thereafter.” (R. 17.)

     The ALJ stated that based on treatment records from Rainey’s

therapist, on August 30, 2016, Rainey indicated that her symptoms

caused only a “minor problem.” (R. 17, 313.) The ALJ noted that

Rainey’s therapist, a licensed clinical social worker, indicated

that Rainey reported depression and anxiety for a long period of

time with increased symptoms for approximately two weeks prior to

the visit in August 2016. (R. 17, 310-11.) The therapist assessed

a persistent depressive disorder of moderate severity. (R. 17,

310-11.) In a treatment record from September 2016, the therapist

indicated “moderate progress toward treatment goals to decrease

and anxiety.” (R. 17, 309.) The ALJ then stated that “[f]rom

October 2016 through November 2017, the therapist consistently

assessed persistent depressive disorder of mild or mild-moderate

severity,   with    anxious    distress,    and    symptoms      adequately

controlled with medication.” (R. 17-18, 296-308.) On August 30,

2017, Rainey informed the therapist that she was “trying to get

disability [due to] back issues.” (R. 18, 299.) The ALJ commented

that the record includes no further treatment or follow up for

anxiety or depression after November 2017. (R. 18.) In addition,



                                    -8-
 Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 9 of 33     PageID 742



the ALJ noted that “[Rainey] submitted function reports in which

she continued to assert primarily physical complaints, alleging

her back and legs hurt, while she was able to care for four

children, prepare meals, drive, grocery shop, and go to church on

a regular basis.” (R. 18, 222-29, 242-49.)

       The ALJ then explained that the medical evidence in the record

provided limited support for Rainey’s claim, pointing first to an

MRI of her lumbar spine in June 2018. (R. 18.) The MRI, noting

comparison with a prior study in October 2014, demonstrated “[m]ild

degenerative disc disease without significant change.” (R. 18,

295,   565.)   The   MRI   report    described   findings   of    disc   space

narrowing at L5 with mild bulging of the disc and mild degenerative

spurring, and disc protrusion at L4 which was present previously.

(R. 18, 295, 565.) In addition, the MRI report indicated no

significant central or foraminal stenosis at any level. (R. 18,

295, 565.) The ALJ commented that such “[a]n MRI report describing

‘mild’ degenerative disc disease does not tend to suggest pain or

symptoms of a disabling level of severity.” (R. 18.)

       The ALJ then discussed primary care records from Rainey’s

treating   physician,      Beryl    Yancey-Allen,   M.D.,   which     included

complaints of low back pain and left leg pain in October 2014. (R.

18, 538-39.) The ALJ commented that the treatment records “describe



                                      -9-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 10 of 33    PageID 743



limited findings on cursory exams of the lumbosacral spine, i.e.,

‘spasms and swelling especially on the left side.’” (R. 18, 538.)

The spasms and swelling were noted on Dr. Yancey’s treatment

records through September 15, 2015. (R. 528-39.) No spasms or

swelling were recorded in treatment records from January 2016. (R.

527-28.) On March 28, 2016, Dr. Yancey recorded an observation of

“spasms” upon examination of the lower back. (R. 18, 525-26.) Dr.

Yancey continued to record observations of lower back “spasms”

through August     2018.   (R.   496-526.)   In   June   2018,    Dr.   Yancey

discussed MRI results indicating mild degenerative disc disease.

(R. 18, 499.) The ALJ then described the opinion rendered by Dr.

Yancey in October 2018, stating as follows:

     In a medical source statement dated October 22, 2018,
     Dr. Yancey offers “less than sedentary” exertional
     limitations, and for support, [Dr. Yancey] refers to the
     MRI report as showing a “bulging disc” at L4-L5 (Exh.
     8F), when the MRI report indicates an impression of “Mild
     degenerative disc disease without significant change”
     since a prior study in October 2014, and with no
     indication of impingement of the neural spinal canal
     (Exh. 3F; Exh. 7F, p. 75). In essence, Dr. Yancey’s
     medical source statement appears to be based on a
     subjective report of limitations rather than any
     objective   clinical   findings.    Neither   the   “mild
     degenerative disc disease” described on the MRI report,
     nor “spasms” on cursory exams in the primary care record,
     nor any other medical evidence of record, supports the
     degree of limitations offered by the doctor.

(R. 19, 570-74.)

     The ALJ then described hospital records showing emergency

                                   -10-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 11 of 33      PageID 744



room visits, including visits for back pain in September 2016 and

April 2017. (R. 19, 394, 418.) The ALJ emphasized that during

emergency room visits in February 2016, May 2016, September 2016,

April 2017, and July 2017, Rainey consistently had normal range of

motion,     normal   strength,      and   no   tenderness     or   swelling   on

musculoskeletal exam, even during visits regarding her complaints

of back pain. (R. 19, 336, 364, 390, 413, 438.) Records from Fast

Pace Urgent Care Clinic in August 2017 indicated swelling in the

left lumbar area. (R. 19, 323.) On a subsequent visit in December

2017, a physical examination indicated normal back range of motion,

normal      gait   and   posture,     intact   lower    extremity    sensation

bilaterally, normal reflexes, normal mood and affect, and normal

cognitive functioning. (R. 19, 314-15.) The ALJ additionally noted

that Dr. Yancey prescribed physical therapy in July 2018, but

Rainey was discharged after failing to appear for any visits after

her initial evaluation. (R. 19, 482-90, 569.)

      The ALJ then assigned weight to each of the medial opinions

discussed above. The ALJ gave “moderate weight” to the opinion of

Dr. Keown. (R. 20.) The ALJ noted that Dr. Keown assessed “no

functional limitations” consistent with the examination results

and   the    other   evidence    in   the    record,   such   as   Dr.   Keown’s

observation that Rainey “ambulates normally and without apparent



                                      -11-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 12 of 33          PageID 745



difficulty.”    (R.     20.)    The   ALJ    gave    “little   weight”     to    the

assessments    of     the    state    agency      medical   consultants,       which

indicated “no severe physical impairment,” because the ALJ found

Rainey’s    history     of     back   pain     demonstrated       throughout     her

treatment records supported a finding of a severe impairment. (R.

20.) The ALJ also gave “little weight” to the opinion of Rainey’s

treating physician, Dr. Yancey, stating as follows:

     Dr. Yancey's opinion is not well supported or consistent
     with any medical evidence of record, and is also given
     little weight. However, her opinion that, due to
     problems with pain while working, the claimant has
     problems focusing (Exh. 8F, p. 3), is accepted to the
     extent   that  the   undersigned   has  incorporated   a
     limitation that considers that the claimant may be off
     task up to five percent of an eight-hour workday.

(R. 20.)

     The ALJ gave “only partial to moderate weight” to the opinion

of Dr. Wilson, stating that “he appeared to give substantial weight

to   [Rainey’s]     subjective        reporting      that   was    not    entirely

consistent (e.g. noting she had good social skills but seemed

somewhat impaired with social activities).” (R. 20.) The ALJ gave

“[l]ittle to partial weight” to the assessments by the state agency

psychological consultants regarding Rainey’s mental limitations.

(R. 20.) The ALJ noted that the May 2017 assessment was entitled

to   more     weight,       “assessing       no     limitations     except      with

concentration, persistence or pace (see, e.g., Exh. 6A, pp. 9-

                                       -12-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 13 of 33         PageID 746



10).” (R. 20.) The ALJ deemed the May 2017 assessment to be “more

consistent with the record as a whole,” and commented that it

“supports the established residual functional capacity.” (R. 20.)

     The   ALJ   concluded     that    although      the    record    “establishes

underlying medical conditions capable of producing some pain and

other   limitations,”    it    “does    not       confirm   disabling     pain   or

limitations arising from [Rainey’s] underlying medical conditions,

nor does it support a conclusion that the objectively determined

medical    conditions   are    of     such    a   severity     that    they   could

reasonably be expected to give rise to disabling pain and other

limitations.”     (R.   20.)     The     ALJ      determined     that    Rainey’s

allegations and testimony as to limitations more severe than that

of the ALJ’s assessment of her RFC are not consistent with the

record when considered in its entirety. (R. 20.)

     Proceeding to step four, the ALJ found that Rainey “is unable

to perform any past relevant work.” (R. 20.) In making this

determination, the ALJ relied on hearing testimony from vocational

expert Julia Russell, Ph.D., regarding Rainey’s past relevant work

as a certified nurse assistant, which Rainey performed as heavy

work, and as a cashier, which Rainey performed as medium work. (R.

20, 576-620.) According to the ALJ, “this work was performed as

substantial gainful activity, long enough to learn, and within the



                                       -13-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 14 of 33   PageID 747



relevant period (see, e.g., Exh. 3D, 3E, 16E; Exh. 2E, p. 3).” (R.

20.) In response to a hypothetical question from the ALJ, the

vocational expert testified that an individual with the same age,

education, past work, and RFC as Rainey could not perform the past

relevant work. (R. 20-21, 576-620.) The ALJ accepted the vocational

expert’s testimony and found that the demands of Rainey’s past

relevant work exceed her RFC. (R. 21.)

     At step five, the ALJ again relied on the vocational expert’s

testimony in finding that “there are jobs that exist in significant

numbers in the national economy that [Rainey] can perform.” (R.

21.) The ALJ noted that Rainey was twenty-eight years old on the

alleged disability onset date and has at least a high school

education. (R. 21.) The ALJ additionally commented that “[i]f

[Rainey] had the residual functional capacity to perform the full

range of light work, a finding of ‘not disabled’ would be directed

by Medical-Vocational Rule 202.21. However, [Rainey’s] ability to

perform all or substantially all of the requirements of this level

of work has been impeded by additional limitations.” (R. 21.)

Accordingly,   the   ALJ   turned   to     the   vocational   expert   “[t]o

determine the extent to which [Rainey’s] limitations erode the

unskilled light occupational base.” (R. 21.)

     The ALJ stated that the vocational expert, when asked “whether



                                    -14-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 15 of 33          PageID 748



jobs    exist   in     the   national     economy    for   an    individual    with

[Rainey’s]      age,     education,       work     experience,     and    residual

functional capacity,” testified that “given all of these factors

the    individual    would    be   able   to     perform   the   requirements    of

representative occupations such as mail sorter (DOT# 222.687-022,

light, SVP 2), 24,000 jobs in the national economy; bakery worker,

conveyor line (DOT #524.687-022, light, SVP 2), 21,000 jobs in the

national economy; and blending-tank tender helper (DOT #520.687-

066, light, SVP 2), 7,000 jobs in the national economy.” (R. 21-

22, 576-620.) Determining that the vocational expert’s testimony

was reliable and consistent with the information contained in the

Dictionary of Occupational Titles, the ALJ concluded as follows:

       Based on the testimony of the vocational expert, the
       undersigned concludes that, considering [Rainey’s] age,
       education, work experience, and residual functional
       capacity, [Rainey] is capable of making a successful
       adjustment to other work that exists in significant
       numbers in the national economy.

(R. 22.) Accordingly, the ALJ determined that Rainey had not been

under a disability, as defined by the Act, from May 10, 2016

through the date of his decision. (R. 22.)

       On January 28, 2019, the ALJ issued a decision detailing the

findings summarized above. (R. 10-22.) On February 5, 2020, the

SSA Appeals Council denied Rainey’s request for review of the ALJ’s

decision. (R. 1-3.) Rainey now seeks judicial review of the ALJ’s

                                        -15-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 16 of 33   PageID 749



decision, which stands as the final decision of the Commissioner

under § 1631(c)(3) of the Act. On appeal, Rainey argues that the

ALJ failed to properly weigh the medical opinion evidence in the

record.

                                 II.   ANALYSIS

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm’r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of

Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence

is more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kirk v. Sec’y of Health &



                                   -16-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 17 of 33     PageID 750



Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).

     In   determining    whether   substantial    evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial     evidence    is   found     to    support    the

Commissioner’s    decision,    however,   the   court    must   affirm     that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations,    and    to   resolve    material      conflicts     in   the

testimony. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997); Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis



                                   -17-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 18 of 33    PageID 751



     The Act defines disability as the “inability to engage in any

substantial    gainful     activity   by   reason    of    any      medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.”              42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work. For purposes
     of the preceding sentence (with respect to any
     individual), “work which exists in the national economy”
     means work which exists in significant numbers either in
     the region where such individual lives or in several
     regions of the country.

Under   the   Act,   the   claimant   bears   the   ultimate       burden   of

establishing an entitlement to benefits. Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to



                                   -18-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 19 of 33     PageID 752



the   Commissioner   to    demonstrate     the   existence     of   available

employment    compatible     with   the     claimant’s    disability       and

background. Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

      Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social   Security    Regulations.    See    20   C.F.R.   §§    404.1520(d),

404.1525, 404.1526. If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled. On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e). If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.



                                    -19-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 20 of 33         PageID 753



Id. If the ALJ finds the claimant unable to perform past relevant

work, however, the ALJ must determine at the fifth step whether

the claimant can perform other work existing in significant numbers

in the national economy. See 20 C.F.R. §§ 404.1520(a)(4)(v),

404.1520(g)(1), 416.960(c)(1)-(2). Further review is not necessary

if it is determined that an individual is not disabled at any point

in this sequential analysis. 20 C.F.R. § 404.1520(a)(4).

C.     Medical Opinion Evidence

       Rainey   argues   that   the    ALJ    did    not    follow      applicable

regulations     when   determining    her    RFC    and    that   the   ALJ’s   RFC

determination was not supported by substantial evidence. As an

initial matter, because Rainey applied for benefits in November

2016, the ALJ’s evaluation of medical opinion evidence is governed

by 20 C.F.R. §§ 404.1527 & 416.927. 3


3For claims filed on or after March 27, 2017, 20 C.F.R. §§ 404.1520c
& 416.920c apply. The application of these provisions would
“eliminate the ‘physician hierarchy,’ deference to specific
medical opinions, and assigning ‘weight’ to a medical opinion.”
Lester v. Saul, No. 5:20CV1364, 2020 WL 8093313, at *10 (N.D. Ohio,
Dec. 11, 2020), report and recommendation adopted, 2021 WL 119287
(N.D. Ohio Jan. 13, 2021) (quoting Ryan L.F. v. Comm’r of Soc.
Sec., No. 6:18-cv-01958-BR, 2019 WL 6468560, at *4 (D. Ore. Dec.
2, 2019)); see also Jones v. Berryhill, 392 F. Supp. 3d 831, 839
(E.D. Tenn. 2019) (“Because Plaintiff filed his application for
benefits after March 27, 2017, his claim was not subject to the
treating physician rule[.]”). However, because Rainey applied for
benefits in November 2016, the ALJ was required to adhere to the
requirements of 20 C.F.R. §§ 404.1527 & 416.927 in evaluating the
medical opinion evidence in the record.

                                      -20-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 21 of 33    PageID 754



     When an ALJ formulates an RFC finding, “the ALJ evaluates all

relevant medical and other evidence and considers what weight to

assign   to   treating,   consultative,     and   examining       physicians’

opinions.” Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621

(6th Cir. 2012) (citing 20 C.F.R. § 404.1545(a)(3)); see also Ealy

v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010). The

Sixth Circuit has stated that:

     [a]n opinion from a treating physician is “accorded the
     most deference by the SSA” because of the “ongoing
     treatment relationship” between the patient and the
     opining physician. A nontreating source, who physically
     examines the patient “but does not have, or did not have
     an ongoing treatment relationship with” the patient,
     falls next along the continuum. A nonexamining source,
     who provides an opinion based solely on review of the
     patient’s existing medical records, is afforded the
     least deference.

Norris v. Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir.

2012) (quoting Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 875

(6th Cir. 2007)) (internal citations omitted). A treating source’s

opinion is due controlling weight if it is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in

[the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2); see

also 20 C.F.R. § 416.927(c)(2); Turk v. Comm’r of Soc. Sec., 647

F. App'x 638, 640 (6th Cir. 2016).




                                   -21-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 22 of 33             PageID 755



      If the ALJ discounts the weight normally given to a treating

source opinion, the ALJ must explain his or her decision. 20 C.F.R.

§§ 404.1527(c)(2) & 416.927(c)(2). “Where an ALJ does not give

controlling weight to a treating source opinion, [he or she] weighs

that opinion in light of the regulations, using the factors in 20

C.F.R. § 404.1527(c)(2)-(6).” Perry v. Comm’r of Soc. Sec., 734 F.

App’x 335, 339 (6th Cir. 2018); see also 20 C.F.R. § 416.927(c)(2)-

(6). “This does not require an ‘exhaustive, step-by-step analysis,’

but merely ‘good reasons’ for the ALJ's weighing of the opinion.”

Perry, 734 F. App’x at 339 (quoting Biestek v. Comm’r of Soc. Sec.,

880   F.3d   778,   785   (6th    Cir.      2017)).   “These    reasons      must   be

‘supported    by    the   evidence     in    the   case   record,     and    must   be

sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.’” Dugan v. Comm’r of Soc.

Sec., 742 F. App’x 897, 902-03 (6th Cir. 2018) (quoting Gayheart

v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). The

relevant factors are: “the length, nature, and extent of the

treatment    relationship;       the   supportability      of   the    physician’s

opinion and the opinion’s consistency with the rest of the record;

and the physician’s specialization.” Steagall v. Comm’r of Soc.




                                         -22-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 23 of 33             PageID 756



Sec., 596 F. App’x 377, 380 (6th Cir. 2015) (citing Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)).

      Rainey argues that the ALJ erred in affording little weight

to the opinion of her treating physician, Dr. Yancey, from October

2018.   The    ALJ    found       that    Dr.   Yancey’s   opinion   was    not    well

supported or consistent with the objective medical evidence in the

record. (R. 19-20.) Accordingly, rather than giving the opinion

controlling weight, the ALJ afforded it little weight. (R. 20.)

However, the ALJ incorporated Dr. Yancey’s opinion that Rainey has

problems focusing into his RFC determination by including that

Rainey may be off task up to five percent of an eight-hour workday.

(R.   20.)    Prior    to       assigning    weight   to   the   opinion,    the    ALJ

acknowledged Dr. Yancey’s treatment of Rainey as her primary care

doctor and discussed treatment records dating back to October 2014.

(R. 18-19.) The ALJ was not required to recount the description of

Rainey’s treatment records when evaluating the medical opinion

evidence. See Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457

(6th Cir. 2016) (“[T]he ALJ did not reproduce the list of these

treatment     records       a    second    time    when   she   explained   why    [the

treating physician]’s opinion was inconsistent with this record.

But it suffices that she listed them elsewhere in her opinion.”)




                                            -23-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 24 of 33   PageID 757



(citing Forrest v. Comm’r of Soc. Sec., 591 F. App’x 359, 366 (6th

Cir. 2014)).

     In discussing Dr. Yancey’s opinion, the ALJ emphasized that

the sole objective basis for the recommendation of “less than

sedentary” exertional limitations was the June 2018 MRI of Rainey’s

lumbar spine, which Dr. Yancey described as showing a “bulging

disc” at L4-L5. (R. 19, 570-71.). Yet, as noted by the ALJ, “the

MRI report indicates an impression of ‘[m]ild degenerative disc

disease without significant change’ since a prior study in October

2014, and with no indication of impingement of the neural spinal

canal.” (R. 19, 295.) The findings in the MRI report indicated

only “mild bulging” at L5, as well as “a left paracentral disc

protrusion” at L4 which was present on the previous MRI report

from October 2014. (R. 18, 295.) Dr. Yancey did not support her

opined restrictions with any other objective findings. (R. 19,

570-73.) Accordingly, the ALJ stated that Dr. Yancey’s opinion

“appears to be based on a subjective report of limitations rather

than any objective clinical findings.” (R. 19.) The ALJ also noted

that Dr. Yancey’s own treatment records, which indicated lower

back spasms but no other unusual reports or findings, did not

support her recommendation of “less than sedentary” exertional

limitations. (R. 19.) The ALJ stated that “[n]either the ‘mild



                                   -24-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 25 of 33   PageID 758



degenerative    disc   disease’   described   on   the   MRI   report,   nor

‘spasms’ on cursory exams in the primary care record, nor any other

medical evidence of record, supports the degree of limitations

offered by [Dr. Yancey].” (R. 19.)

     This is not a case where the ALJ completely failed to mention

or consider the treating physician in making an RFC determination,

see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 747-49 (6th Cir.

2007),   or    rejected   a   treating    physician’s    opinion    without

providing any justification for doing so, see Hall v. Comm’r of

Soc. Sec., 148 F. App’x 456, 465-66 (6th Cir. 2005). Rather, the

ALJ explained why Dr. Yancey’s opinion was not due controlling

weight and addressed the relevant factors set forth in 20 C.F.R.

§§ 404.1527(c) & 416.927(c). The ALJ acknowledged Dr. Yancey’s

status as Rainey’s treating physician, additionally noting a lack

of specialization as Rainey’s primary care physician. The ALJ’s

discussion of Dr. Yancey’s treatment records accounted for the

length of the treatment relationship and frequency of examination.

The ALJ also discussed the treatment and kinds of examinations Dr.

Yancey performed and ordered, which covers the nature and extent

of the treatment relationship. In addition, as described above,

the ALJ explained that Dr. Yancey did not offer adequate objective

support for her recommended restrictions and that her opinion was



                                   -25-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 26 of 33   PageID 759



inconsistent with the medical evidence in the record. Based on the

above,   the   undersigned    finds   that   the   ALJ    adhered      to   the

requirements of 20 C.F.R. §§ 404.1527(c) & 416.927(c) in evaluating

Dr. Yancey’s opinion and provided good reasons for affording it

little weight.

      Rainey also argues that the ALJ erred in affording weight to

the opinions of the examining and non-examining state agency

consultants. As a preliminary matter, Rainey incorrectly asserts

that the ALJ “gave great weight” to the opinions of the examining

and non-examining state agency consultants. (ECF No. 19, at 16.)

The ALJ gave “moderate weight” to the opinion of Dr. Keown, “only

partial to moderate weight” to the opinion of Dr. Wilson, “little

to   partial   weight”   to   the   assessments    by    the   state    agency

psychological consultants, and “little weight” to the assessments

by the state agency medical consultants. (R. 20.) The undersigned

finds that the ALJ adhered to the regulations in evaluating these

medical opinions and provided adequate reasons for the weight

afforded to each. See Jines v. Berryhill, No. 18-1234-TMP, 2019 WL

4644000, at *5 (W.D. Tenn. Sept. 24, 2019) (“In explaining the

weight given to a non-treating source, the ALJ only needs to say

enough to allow a reviewing court to trace the ALJ’s reasoning.”)




                                    -26-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 27 of 33        PageID 760



(citing Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th

Cir. 2011)).

        Dr. Keown performed a one-time consultative examination of

Rainey in February 2017. (R. 16, 20, 281-83.) The ALJ noted that

Dr.     Keown’s   assessment     of    “no    functional      limitations”        was

supported by her examination findings and consistent with both her

examination and other evidence in the record, such as Dr. Wilson’s

observation that Rainey “ambulates normally and without apparent

difficulty.” (R. 20, 288.) When discussing Dr. Keown’s opinion,

the     ALJ    emphasized     that     her    examination       findings       were

unremarkable,       indicating    negative     straight       leg   raises,       5/5

strength in both hands, arms, and lower extremities, no sensory

impairment, full range of motion throughout, and an unremarkable

gait with no assistive device used. (R. 16, 281-83.) Additionally,

Dr. Keown noted in her report that Rainey reported prior imaging

indicating a bulging or herniated disc but “[i]nterestingly, the

origin of pain is specified by [Rainey] to be upper left flank

about    the   posterior    axillary    line.”   (R.    16,    281.)   Dr.    Keown

assessed left flank pain and opined that Rainey could be expected

to sit, stand, walk, lift, or carry without specific restriction

or    limitation.    (R.   16,   282-83.)     Deeming   this    opinion      to    be

supported by the examination findings and consistent with other



                                       -27-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 28 of 33    PageID 761



evidence in the record, the ALJ afforded Dr. Keown’s opinion

“moderate weight.” The ALJ adhered to the applicable regulations

in evaluating Dr. Keown’s opinion and provided adequate reasons

for the weight given.

     Dr. Wilson also performed a one-time consultative examination

of Rainey in February 2017, in which he assessed major depressive

disorder and generalized anxiety disorder. (R. 16, 20, 285-90.)

The ALJ highlighted Dr. Wilson’s observations that Rainey’s verbal

skills, communication skills, and social skills were good and that

her activity level was within normal limits. (R. 16, 289.) Dr.

Wilson opined that Rainey was not significantly to mildly limited

in her ability to understand and remember, and that Rainey was

mildly to moderately limited in her ability to interact with others

and her ability to adapt to changes and requirements. (R. 16, 290.)

Dr. Wilson additionally opined that in her ability to sustain

concentration, persistence, and pace, Rainey was mildly limited

with respect to concentration and moderately limited with respect

to persistence. (R. 16, 290.) The ALJ noted that Dr. Wilson based

these   conclusions   on   his   interview,   observations,       and   mental

status exam during Rainey’s visit. (R. 16, 285-90.) In deciding to

afford this opinion “only partial to moderate weight,” however,

the ALJ explained that Dr. Wilson “appeared to give substantial



                                   -28-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 29 of 33           PageID 762



weight to [Rainey’s] subjective reporting that was not entirely

consistent (e.g. noting she had good social skills but seemed

somewhat impaired with social activities).” (R. 20.) The ALJ’s

evaluation of Dr. Wilson’s opinion complied with the regulatory

requirements and included sufficient explanations for the weight

given.

     Rainey’s       challenges     to   the    ALJ’s      consideration     of   the

opinions rendered by the non-examining state agency consultants

lack merit. As stated above, Rainey incorrectly asserts that the

ALJ “gave great weight” to the opinions of the non-examining state

agency consultants. (ECF No. 19, at 16.) The ALJ gave “little

weight” to the assessments by the state agency medical consultants

and “little to partial weight” to the assessments by the state

agency psychological consultants. (R. 20.) The ALJ found the state

agency    medical    consultants’       opinions     of    “no   severe    physical

impairment” to be inconsistent with the record due to Rainey’s

history    of   back    pain     demonstrated      throughout     her     treatment

records. (R. 20.) The ALJ provided greater discussion of the

opinions rendered by the state agency psychological consultants,

which    assessed    mental    impairments      of     depression    and    anxiety

causing no more than moderate limitations in one or more domains.

(R. 17.) The ALJ noted that the initial psychological assessment



                                        -29-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 30 of 33    PageID 763



indicated     no   limitations   with   understanding     and     memory   but

moderate limitations in other areas. (R. 17, 59-61.) However, the

psychological      assessment    on     reconsideration       indicated     no

limitations in any area except concentration, persistence, or

pace. (R. 17, 20, 87-88.) The ALJ stated that the psychological

assessment on reconsideration was entitled to more weight because

it was more consistent with the record as a whole, including

medical records later submitted. (R. 17, 20, 87-88.)

     Rainey challenges the non-examining source opinions on the

basis that the state agency consultants “did not have any [medical]

records to review” when formulating their assessments. (ECF No.

19, at 15.) According to Rainey, opinions from non-examining

sources “who did not have medical records to review . . . are not

entitled to weight.” (Id. at 12.) However, the non-examining

sources reviewed the records from the examinations of Dr. Keown

and Dr. Wilson. Rainey provides no legal basis for concluding that

non-examining source opinions are categorically not entitled to

weight   if    they   rely   solely     on   records   from     consultative

examinations. Rather, Rainey misconstrues Sixth Circuit precedent.

Relying on Blackley v. Commissioner of Social Security, 581 F.3d

399 (6th Cir. 2009), Rainey argues that assessments from non-

examining sources “made without all the [medical] records” have



                                   -30-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 31 of 33   PageID 764



“little value” and cannot constitute substantial evidence. (ECF

No. 19, at 15.) However, the Sixth Circuit Court of Appeals has

held that Blackley does not “provid[e] a blanket prohibition on an

ALJ’s adoption of a non-examining source opinion, where that source

has not reviewed the entire record.” Kepke v. Comm’r of Soc. Sec.,

636 F. App’x 625, 632 (6th Cir. 2016) (citing Blackley, 581 F.3d

at 409). Instead, Blackley stands for the “far more limited”

proposition that “before an ALJ accords significant weight to the

opinion of a non-examining source who has not reviewed the entire

record, the ALJ must give ‘some indication’ that he ‘at least

considered’ that the source did not review the entire record.”

Kepke, 636 F. App’x at 632 (quoting Blackley, 581 F.3d at 409).

Accordingly, Blackley does not stand for the proposition urged by

Rainey, and her reliance on Blackley is misplaced because the ALJ

in this case clearly acknowledged that the non-examining state

agency consultants reviewed only the assessments of Dr. Keown and

Dr. Wilson. (R. 16.) The undersigned finds no reversible error in

the ALJ’s evaluation of the non-examining source opinions or any

of the medical opinions in the record.

     Rainey’s remaining arguments are similarly unavailing. For

example, Rainey argues that the ALJ improperly substituted his own

opinions for those of the treating physicians and “cherry-picked”



                                   -31-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 32 of 33         PageID 765



among evidence to reach a preferred conclusion. (ECF No. 19, at

13, 18.) The record reflects that the ALJ evaluated and assigned

weight to each medical opinion in the record in accordance with

the applicable regulations. While Rainey asserts that the ALJ

“cherry-picked” evidence, “the same process can be described more

neutrally as weighing the evidence.” White v. Comm’r of Soc. Sec.,

572 F.3d 272, 284 (6th Cir. 2009); see also DeLong v. Comm’r of

Soc. Sec., 748 F.3d 723, 726 (6th Cir. 2014) (finding that an

allegation of “cherry picking” the record “is seldom successful

because crediting it would require a court to re-weigh record

evidence.”). Rainey also broadly asserts that the medical evidence

and opinions demonstrate that she is disabled from the alleged

onset date. (ECF No. 19, at 11.) However, if substantial evidence

supports the ALJ’s determination, the court “may not even inquire

whether the record could support a decision the other way.” Barker,

40 F.3d at 794. Rather, the court “defer[s] to that decision even

in    the   face   of   substantial    evidence     supporting    the    opposite

conclusion.” Moruzzi v. Comm’r of Soc. Sec., 759 F. App’x 396, 406

(6th Cir. 2018) (citation omitted). The undersigned finds that the

ALJ    adhered     to   requirements    of    20   C.F.R.   §§   404.1527(c)     &

416.927(c) in evaluating the medical opinion evidence in the record




                                       -32-
Case 1:20-cv-01077-tmp Document 25 Filed 08/11/21 Page 33 of 33   PageID 766



and that the ALJ’s RFC determination is supported by substantial

evidence.

                            III.     CONCLUSION

     For    the   reasons   above,    the   Commissioner’s    decision    is

AFFIRMED.

     IT IS SO ORDERED.

                                s/ Tu M. Pham
                                TU M. PHAM
                                Chief United States Magistrate Judge

                                August 11, 2021
                                Date




                                     -33-
